      Case: 3:19-cv-01554-JJH Doc #: 2 Filed: 07/09/19 1 of 2. PageID #: 22

                          UNITED STATES DISTRICT COURT
                           FOR THE Northern District of Ohio
                               United States Courthouse

Asif Ahmed Salim
                                   Plaintiff,
v.                                                     Case No.: 3:19−cv−01554−JJH
                                                       Judge Jeffrey J. Helmick
United States of America
                                   Defendant.



            DIFFERENTIATED CASE MANAGEMENT INITIAL ORDER
                   FOR ADMINISTRATIVE TRACK CASES


     1. This action is subject to the provisions of LR 16.1 of the Local Rules of the Northern
District of Ohio entitled Differentiated Case Management (DCM), adopted effective
January 1, 1992. This court expects all counsel to familiarize themselves with these rules
(and the Federal Rules of Civil Procedure).
     2. This case is designated as an Administrative Track case pursuant to LR 16.2(b), and
as such, pursuant to LR 72.2(b) and LR 16.2(a), may be subject to direct referral by the
Clerk's Office to a Magistrate Judge for the preparation of a Report and Recommendation.
     3. This case is exempt from the requirement of a Case Management Conference, as

defined in LR 16.1(b) and as called for by LR 16.3(b). Such conferences as are deemed
necessary may be scheduled, however, at the discretion of the Judicial Officer.
     4. Habeas Corpus Actions. In actions brought under 28 U.S.C. Â§2254, the Clerk of

Court shall issue a copy of this Order to the respondent at the time that an initial show
cause order/order to answer is issued to respondent.
       Bankruptcy Appeals. In actions involving an appeal of a bankruptcy matter, the
Clerk of Court shall issue a copy of this Order to the parties along with the Notice on
Appeal from Bankruptcy Judge's Decision. Bankruptcy appeals shall not be the subject

of direct assignment to a Magistrate Judge.
     Case: 3:19-cv-01554-JJH Doc #: 2 Filed: 07/09/19 2 of 2. PageID #: 23


     All Other Administrative Actions. In all other actions assigned to the
Administrative Track, plaintiff is directed to serve a copy of this Order upon defendant at
such time as a copy of the complaint is served, and shall certify such service along with
the return of summons. Service of this Order upon the United States, its officers or its
agencies, shall be made in the manner described in Fed. R. Civ. P. 4(d)(4) and (5). In the
case of a plaintiff proceeding in forma pauperis, the officers of the court shall issue a copy
of this order to defendant at the time that the complaint is served.
   5. Orders regulating the further progress of this action, particularly briefing schedules,
may be issued as the Judicial Officer deems proper.


IT IS SO ORDERED.




                                                           FOR THE COURT


                                                            /s Patricia A. Gaughan
                                                             Patricia A. Gaughan
                                                                     Chief Judge
                                                            United States District Court
